DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5, 8-11, and 13-23 are pending, with claims 14-20 withdrawn from consideration as being directed to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends on claim 1, and recites “anode active material or cathode active material within which the hydrogen scavenger is incorporated”.
However, claim 1 has been amended to recite “a hydrogen scavenger material incorporated with the anode active material”.
Therefore, it is not clear which electrode active material incorporates the hydrogen scavenger in claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 depends on claim 1, and recites “anode active material or cathode active material within which the hydrogen scavenger is incorporated”.
However, claim 1 has been amended to recite “a hydrogen scavenger material incorporated with the anode active material”.
Therefore, claim 11 allows for a hydrogen scavenger material incorporated with the cathode active material, and broadens the scope of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 5, 9-11, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2018/0294454) in view of Shepodd et al. (US Patent 5,837,158).
With regard to claims 1 and 13, Mackenzie et al. teach the electrochemical cell (1000) which comprises the bottom current collector (1020), the cathode (1030), the electrolyte layer (1040), the anode (1050), and the top current collector (1060)(par.0076, fig.10).
The top current collector (1060) and the bottom current collector (1020) are equivalent to the “first current collector” and to the “second current collector” in claim 1.
The anode (1050) and the cathode (1030) meet the limitations for “an anode active material coupled with the first current collector” and “a cathode active material coupled to the second current collector” in claim 1.
The electrolyte layer (1040) acts as “a separator positioned between the anode active material and the cathode active material” in claim 1.
Mackenzie et al. further teach that the anode may comprise a second additive that getters/sequesters hydrogen (par.0019), but fail to teach the hydrogen scavenger material in claim 1.
Shepodd et al. teach that an organic polymer comprising carbon-carbon double bonds throughout their structures is mixed with a catalyst composition comprising a hydrogenation catalyst and a support to provide a hydrogen getter composition useful for removing hydrogen from enclosed spaces (abstract). The hydrogen may be produced in batteries (column 1, lines 19-22).

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the organic polymer and the catalyst of Shepodd et al. as hydrogen getter in the anode of Mackenzie et al., in order to efficiently remove hydrogen from the battery.
Shepodd et al. teach that polymers such as polyisoprene or polybutadiene and a catalyst such as Pd supported on C are used as hydrogen getters (abstract). 
Pd supported on C meets the limitations for “a catalyst disposed on a base material” and “a base material including a carbon-containing material” in claim 1.
A polymer (polyisoprene or polybutadiene) and Pd catalyst supported on C are equivalent to a hydrogen scavenger in claim 1 (see description of hydrogen scavenger in par.0006 and par.0039-0041 of the specification of the instant application).
These materials form a hydrogen scavenger which absorbs hydrogen at a temperature above or about 40oC and are configured to increase hydrogen production at the anode by less than or about 1g/L, as defined in par. 0032, par.0037, and 0039-0042 of the specification of the instant application.
Therefore, the electrochemical cell of Mackenzie modified by Shepodd is equivalent to the battery in claims 1 and 13 of the instant application.

A polymer (polyisoprene or polybutadiene) and Pd catalyst supported on C of Mackenzie modified by Shepodd is a hydrogen scavenger material comprising a carbon-based base material and a catalyst.
 Therefore, absent a record to the contrary, it is expected that the polymer (polyisoprene or polybutadiene) and the Pd catalyst supported on C of Mackenzie modified by Shepodd is configured to react with hydrogen at a pressure of greater than or about 0.1 bar.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 4, the specification of the instant application teaches hydrogen scavenger materials characterized by a volumetric capacity for hydrogen greater than or about 10g/l (par.0036), wherein the hydrogen scavenger materials comprises a carbon-based base material and a catalyst, which may be a metal (par.0039-0041).

 Therefore, absent a record to the contrary, it is expected that the polymer (polyisoprene or polybutadiene) and the Pd catalyst supported on C of Mackenzie modified by Shepodd is characterized by a volumetric capacity for hydrogen greater than or about 10g/l (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 5, Mackenzie et al. teach that the cathode (1030) may comprise MnO2 (par.0079) and the anode (1050) may comprise Zn (par.0081).
With regard to claim 9, the polyisoprene and polybutadiene meet the claim limitations for a polymer with carbon-carbon double bonds.
With regard to claim 10, Pd meets the claim limitations.
With regard to claim 11, the specification of the instant application teaches that hydrogen scavenger materials remain substantially inert to the electrolyte (par.0037), wherein the hydrogen scavenger materials comprise a carbon-based base material and a catalyst, which may be a metal (par.0039-0041).
A polymer (polyisoprene or polybutadiene) and a Pd catalyst supported on C of Mackenzie modified by Shepodd is a hydrogen scavenger material comprising a carbon-based base material and a catalyst.
 Therefore, absent a record to the contrary, it is expected that the polymer (polyisoprene or polybutadiene) and the Pd catalyst supported on C of Mackenzie modified by Shepodd remains substantially inert to the electrolyte (MPEP 2112.I. 
With regard to claim 22, Mackenzie et al. and Shepodd et al. do not specifically teach that Pd is equally distributed on the C support.
However, there are only possible ways to make Pd supported on C: with Pd equally distributed on the C support, and with Pd unequally distributed on the C support.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to equally distribute Pd on the C support of Mackenzie modified by Shepodd with a reasonable expectation of success.

Allowable Subject Matter
Claims 8, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mackenzie et al. (US 2018/0294454) fail to teach the batteries in claims 8, 21, and 23.
There are no prior art teachings that would motivate one of ordinary skill to modify Mackenzie et al. and obtain the batteries in claims 8, 21, and 23 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 8-11, 13, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any 
The examiner would like to note that:
-the rejection of claims 1-8 and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Tomantschger et al. (US Patent 5,162,169) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Tomantschger et al. (US Patent 5,162,169) in view of Shepodd et al. (US Patent 5,837,158) is withdrawn following the applicant’s amendment to claim 1.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722